March 1, 1907. The opinion of the Court was delivered by
This is a cause of novel impression. The defendant was tried before the recorder's Court of the city of Charleston for violation of section 828 of the city ordinances.
In plain parlance, the defendant was tried for selling alcohol. The affidavit, the warrant thereon and the demurrer to the warrant will be reported.
The recorder overruled the demurrer, the cause went to trial and a jury wrote "guilty," and judgment went against the defendant.
The defendant appealed to the Circuit Court, and the judgment there was affirmed.
The defendant appeals here again, and judgment must go against him here.
There are eleven exceptions, and two of them are subdivided. They will be reported. It would be frivolous to consider the exceptions in the face of the defendant's own admission on the witness stand. The sale was charged to have been made on Sunday, 28 October, 1913. The warrant was issued next day.
The defendant testified: "There was no drinking in mybar Sunday at all. I only sold it myself the next morning when I was there."
The language of the seventh exception is a naive admission of lawlessness.
There is no room to parley; the defendant is guilty by his own mouth.
The judgment is affirmed. *Page 96